United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                              No. 05-50482
                          Conference Calendar


ROBERT LOPEZ,

                                      Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                      Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. 5:05-CV-124
                        --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Lopez, federal prisoner # 28088-180, seeks leave to

proceed in forma pauperis (IFP) to appeal the dismissal of his

28 U.S.C. § 2241 petition challenging his conviction and sentence

for mail fraud.   The district court denied IFP, certifying that

the appeal was not taken in good faith.    By moving for leave to

proceed IFP, Lopez is challenging the district court’s

certification decision.     See Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997); FED. R. APP. P. 24(a).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50482
                                 -2-

     Because Lopez seeks to challenge his conviction and alleged

sentencing errors, a 28 U.S.C. § 2255 motion was the appropriate

vehicle to raise the claims.     See Padilla v. United States, 416

F.3d 424, 425-26 (5th Cir. 2005).    Lopez does not argue that the

remedy provided under § 2255 is inadequate or ineffective to test

the legality of his detention.    See id.    He therefore has not

established that his claims may be entertained under the savings

clause of § 2255.    See Wesson v. U.S. Penitentiary Beaumont, TX,

305 F.3d 343, 347 (5th Cir. 2002).    Additionally, to the extent

that Lopez is attempting to assert a Booker claim in his § 2241

petition, Booker does not fall within § 2255's savings clause

because it is not retroactively applicable to cases on collateral

review.    Padilla, 416 F.3d at 426-27.    The district court thus

did not err in denying Lopez’s § 2241 application.

     Lopez has not demonstrated any nonfrivolous ground for

appeal.    Accordingly, his IFP motion is DENIED, and the appeal is

DISMISSED as frivolous.    See Baugh, 117 F.3d at 202; 5TH CIR.

R. 42.2.